In this case the jury were selected and charged with the cause on Saturday evening, but the court not being able to finish the trial, it was suspended until Monday morning, and the jury left in their room under charge of a bailiff. During the recess of the court the bailiff, regardless of his duty, not only permitted the jury to separate, but allowed several individuáis to enter the room and have free intercourse with them. For this cause the defendant moves for a new trial, and it must be allowed.
The misconduct of the jury was very gross ; and upon the present motion the court will not stop to inquire into the motives of the jury : or the intentions of those who commingled with them, or whether a word passed between the jury and others in reference to the cause in hand. The trial by jury must bo preserved stainless and pure, and the precedent which a judgment on this verdict would furnish would be most dangerous.
Let the verdict be set aside, and a new trial granted.